PER CURIAM.
This is an appeal by Everett Lane Thomas from a final order of the district court entered in a proceeding on the probate of a will. The appeal is by petition in error and there is attached to the petition and made an exhibit a purported case-made which has never been settled by the trial court nor is there any stipulation of a settlement of the case-made.
A motion to'dismiss has been filed for the reason that the case-made has not been settled. The motion must be sustained.
This court has many times held that there has been no settlement of the case-made as required by 12 O. S. 1941 § 958, and no stipulation of settlement as authorized by 12 O. S. 1941 § 966, the purported case-made is a nullity, and where the alleged errors can only be reviewed by case-made the appeal will be dismissed. Jernigan v. Commerce Trust Co., 136 Okla. 12, 275 P. 1049; Alexander v. First National Bank, 136 Okla. 251, 277 P. 667; Barker v. Southwest Homes Corporation, 162 Okla. 77, 19 P. 2d 141.
The record is certified as a transcript but by reference to the allegations of error it may be seen that the only errors complained of are those that must be presented by case-made.
Appeal dismissed.
HURST, C.J., and RILEY, OSBORN, BAYLESS, WELCH, GIBSON, and ARNOLD, JJ., concur.